SENTENCIA
Comparece ante nos la Sra. Norma Negrón Santos me-diante una petición de certiorari para solicitamos que re-voquemos la sentencia dictada por el Tribunal Superior, Sala de San Juan, el 9 de marzo de 1994. Mediante dicha sentencia, el foro a quo confirmó una determinación de la Junta de Planificación que autorizaba una solicitud de en-mienda al mapa de zonificación de Corozal. La peticionaria impugna dicha autorización en conformidad con lo dis-puesto en Luán Investment Corp. v. Román, 125 D.P.R. 533 (1990), para la revisión judicial de actuaciones cuasi legislativas. Revocamos la sentencia recurrida y, en conse-cuencia, la autorización de cambio de zonificación impug-nada, toda vez que de un estudio minucioso de los autos del *192caso se desprende que la actuación de la Junta de Planifi-cación constituyó un claro abuso de discreción. Los hechos del caso están detallados a continuación.
r-H
El 13 de mayo de 1992, el Sr. Gabriel Miranda Ocasio presentó ante la Junta de Planificación (en adelante la Junta) una petición de enmienda al mapa de zonificación de Corozal. En ésta, solicitó la rezonificación de dos (2) solares de su propiedad de un distrito residencial general (R-3) a un distrito comercial central (C-3).(1) Los usos de éstos, al momento de la solicitud presentada, eran la venta de piezas de vehículos de motor, un salón de belleza, una heladería, una residencia y un taller de mecánica. (2) Los usos propuestos fueron los mismos.
En dicha ocasión, varios de los vecinos, entre ellos la Sra. Norma Negrón Santos —parte aquí peticionaria— se opusieron al cambio solicitado. Alegaron que el sector era residencial y que carecía de estacionamientos. La Junta llevó a cabo la vista pública correspondiente, y el 30 de diciembre de 1992 denegó la rezonificación solicitada. A pe-sar de ello, la Junta consignó en su comunicación que de surgir cambios sustanciales en las condiciones del solar o del sector, o de existir algún planteamiento adicional a los ya considerados, se podría considerar de nuevo el caso si se sometía una nueva petición al respecto. Indicó, además, que la nueva petición debía de justificarse en términos de los cambios habidos.
Así las cosas, el 9 de julio de 1993 el señor Miranda Ocasio presentó de nuevo una petición ante la Junta para *193solicitar el mismo cambio de zonificación. (3) La Junta pro-cedió a celebrar una nueva vista pública y los vecinos, in-cluyendo a la señora Negrón, se opusieron de nuevo al cambio solicitado. Sustentaron su oposición en que no ha-bían ocurrido los requeridos cambios sustanciales en las condiciones de los solares. En adición, se reiteraron en que los locales carecían de estacionamientos, lo cual, a su en-tender, violaba el Plan de Usos de Terrenos vigente para el Municipio de Corozal.
Según se desprende del informe realizado por la Junta, la técnica que estudió la petición que nos ocupa informó que el estudio de campo no había podido ser realizado de-bido a las inclemencias del tiempo. No empece, el 18 de noviembre de 1993 la Junta autorizó la solicitud presen-tada y rezonificó el distrito residencial R-3 a un distrito comercial C-l. No conforme con dicha determinación, la opositora Norma Negrón acudió mediante solicitud de re-visión al Tribunal Superior, Sala de San Juan.(4) El 9 de marzo de 1994, dicho foro emitió una sentencia que decla-raba no ha lugar el recurso presentado.(5)
*194Inconforme con el dictamen del tribunal de instancia, acude ante nos la opositora mediante una petición de certiorari. Solicita la revocación de la sentencia recurrida y señala la comisión de los errores siguientes:
PRIMERO: Actuó ilegalmente la Junta de Planificación cuando autorizó un cambio de zonificación en violación al Plan de Usos de Terrenos vigente para el Municipio de Corozal y en violación al Plano de Inscripción Final para el desarrollo residencial co-nocido como Urbanización María del Carmen.
SEGUNDO: Erró en derecho la Junta de Planificación al apro-bar rezonificación comercial de tres (3) solares sin la existencia de cambios sustanciales en el sector. Petición de certiorari, pág. 6.
Luego de evaluar el recurso presentado y sus correspon-dientes documentos anejos, concedimos un término a los recurridos para que mostrasen causa por la cual no debía-mos expedir el auto solicitado y revocar la autorización de cambio de zonificación impugnada. Habiendo comparecido ambas partes, y estando en posición de resolver el recurso presentado, procedemos a hacerlo así.
h-i
Atenderemos ambos señalamientos de error en conjunto por encontrarse íntimamente relacionados. El plantea-miento medular formulado por la aquí peticionaria es a los efectos de que la enmienda al mapa de zonificación fue autorizada por la Junta de manera arbitraria y caprichosa. Luego de estudiar y analizar los planteamientos esgrimi-dos por las partes que han comparecido, coincidimos con las alegaciones esbozadas por la peticionaria. Veamos.
La Junta es un organismo creado por ley para guiar el desarrollo integral de Puerto Rico y llevar a cabo la impor-tante labor de planificar, zonificar y establecer el uso de las distintas áreas del país. 23 L.P.R.A. sec. 62c. A esos efectos la Junta fue facultada, no sólo para preparar y adoptar los mapas de zonificación de la isla, sino también para consi-*195derar y atender las solicitudes de enmiendas a éstos. 23 L.P.R.A. see. 62 j(5); Sec. 4.04 del Reglamento de Zonifica-ción de Puerto Rico (Reglamento de Planificación Núm. 4), Junta de Planificación, 16 de septiembre de 1992 (en ade-lante Reglamento de Planificación).
Esta autoridad, que ostenta la Junta para zonificar y rezonificar, forma parte del poder de reglamentación que le fuera delegado por la Legislatura, lo cual convierte tales funciones en actos de naturaleza cuasi legislativa. Así lo establece el Art. 32 de la Ley Orgánica de la Junta de Planificación de Puerto Rico, 23 L.P.R.A. sec. 63d, y así tam-bién lo indicamos en Luán Investment Corp. v. Román, supra, págs. 545-547, al expresar lo siguiente:
El procedimiento para la adopción o enmienda a un mapa de zonificación es de naturaleza cuasi legislativa y no cuasi adju-dicativa, pues contrario a la última, no adjudica una controver-sia sino que establece una reglamentación.
Los mapas de zonificación y sus enmiendas representan la forma visual y práctica de instrumentar los reglamentos de zo-nificación y sus enmiendas. Su aprobación y enmiendas no son actos de naturaleza adjudicativa, dirigidos a resolver una con-troversia en particular entre una o más personas, sino que son actos producto de los instrumentos con los cuales el Estado ha provisto a la Junta para reglamentar el uso de la tierra en Puerto Rico, de manera que se logre un desarrollo integral y balanceado de nuestra sociedad. (Enfasis suplido.)
Tal poder de reglamentación le fue otorgado a la Junta con normas amplias y generales, que le permiten ejercer un amplio margen de discreción en la consecución de su política pública sobre zonificación. (6) De esta manera, cada vez que alguna persona, funcionario u organismo solicite un cambio de zonificación, y cumpla con los requisitos de ley, quedará a discreción de la Junta el conceder o denegar el cambio solicitado. Luán Investment Corp. v. Román, supra; Pérez v. Pagán, 79 D.P.R. 195 (1956). Sin embargo, ello *196no significa que tal discreción sea absoluta o ilimitada, ni que el ejercicio de tal poder escape totalmente a la revisión judicial.
El Art. 32 de la Ley Orgánica de la Junta de Planifica-ción de Puerto Rico, supra, dispone la revisión judicial para este tipo de actuaciones cuasi legislativas que lleva a cabo la Junta. A esos efectos, dispone expresamente que la adopción de los mapas de zonificación, así como las en-miendas a éstos, serán “finales” y que el foro judicial sólo podrá revisar si la Junta ha cumplido con el procedimiento dispuesto por ley.
Al amparo de dicha disposición, hemos resuelto que en el ámbito de la reglamentación sobre zonificación y rezoni-ficación, la función revisora de los tribunales ha de ir diri-gida a determinar si la Junta en algún momento del pro-ceso se extralimitó en sus poderes. Como medida fiscalizadora, hemos sostenido que los tribunales deberán evaluar: (1) si la actuación administrativa está autorizada por ley; (2) si se delegó el poder de reglamentación; (3) si la reglamentación promulgada está dentro de los poderes de-legados; (4) si al aprobarse la reglamentación se cumplió con las normas procesales, y (5) si la reglamentación es arbitraria o caprichosa. Luán Investment Corp. v. Román, supra. Véanse, además: Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); M. & B. S., Inc. v. Depto. de Agricul-tura, 118 D.P.R. 319 (1987). De esta forma el Poder Judicial conserva la facultad de corregir cualquier abuso de discreción por parte de la Junta.
hH HH
Tomando en consideración las normas de derecho antes expuestas, pasemos a analizar los hechos del caso de epígrafe.
*197De éstos se desprende que la primera petición de rezo-nificación, presentada por el señor Miranda, fue denegada por la Junta luego de considerar y analizar todos los aspec-tos relacionados al caso. Sin embargo, diez (10) meses des-pués, la Junta autorizó el cambio referido ante una nueva petición al respecto.
Por su parte, la Sec. 4.06 del Reglamento de Zonifica-ción, supra, pág. 47, dispone, en lo pertinente, que “[c]uando se tratare de una solicitud de enmienda a una pertenencia para la cual la Junta había denegado anterior-mente una solicitud similar, será necesario que el peticio-nario demuestre por escrito que ha habido cambios sustan-ciales en las condiciones del área o sector donde radica la petición de cambio, en comparación a las existentes cuando se tomó dicho acuerdo, que amerite que la Junta considere nuevamente la solicitud”. (Énfasis suplido.) Así también lo expresó la Junta en la comunicación que emitiera para de-negar la primera solicitud de rezonificación presentada. Ello, al advertir que podría considerarse el caso de nuevo si éste se justificaba en términos de los cambios habidos en el sector.
No obstante, de la segunda solicitud de rezonificación no surge que se hubiesen alegado, justificado o mucho menos demostrado unos cambios sustanciales en las condiciones del área que se desea rezonificar. Examinamos minuciosa-mente los autos ante nos y nada hemos encontrado que meridianamente revele, o al menos sugiera, la ocurrencia de algún cambio que ameritase la autorización de una re-zonificación que había sido denegada diez (10) meses antes. Más aún, la técnica de la Junta que estudió el caso no pudo aludir a la existencia de cambios en el área, ya que, como indicáramos antes, el estudio de campo no fue realizado debido a las inclemencias del tiempo. En vista de ello, no entendemos en qué tipo de cambios sustanciales se pudo haber fundamentado la Junta para entrar a conside-*198rar y posteriormente a conceder la rezonificación impugnada.
De otra parte, el Plan de Usos de Terrenos vigente para el Municipio de Corozal, y adoptado por la propia Junta, dispone que ésta podrá considerar cambios graduales en los usos de los terrenos del Municipio de Corozal a tono con los méritos de cada petición de rezonificación presentada. Ello al evaluar, entre otras cosas, si dichos cambios serían para beneficio de la comunidad, si los solares que se desean rezonificar cuentan con espacios de estacionamiento, si los nuevos usos son compatibles con los usos en las propieda-des colindantes y si los cambios propuestos no crean condi-ciones adversas en el vecindario.(7)
Sin embargo, es de notar que nada hay en los autos ante nos que demuestre que los parámetros de dicho Plan de Usos de Terrenos hubiesen sido tomados en consideración por la Junta al momento de conceder el cambio impugnado. De la faz del expediente surge que los solares en cuestión no contaban con espacios para estacionamiento, lo cual po-dría ocasionar un conflicto vehicular en el sector residencial. (8) Problema que, sin, duda ya es de suficiente magnitud en nuestra isla.
En adición, según surge del Plano de Inscripción ane-jado al expediente, los solares referidos forman parte de un desarrollo residencial que ya cuenta con un área de 1585.03m2 reservada exclusivamente para facilidades comerciales. Incluso las propiedades colindantes son de *199clasificación residencial y no comercial. En vista de todo ello, estimamos que del expediente no surgen circunstan-cias indicativas de que el cambio de zonificación propuesto pudiera redundar en beneficio a la comunidad.
No nos persuade el argumento formulado por la Junta respecto a que los Planes de Usos de Terrenos sólo pueden servir como una mera guía al momento de determinar si se concede o no una rezonificación. Nótese que el Art. 14 de la Ley Orgánica de la Junta de Planificación de Puerto Rico, 23 L.P.R.A. sec. 62m, dispone que los Planes de Usos de Terrenos adoptados por la Junta “serán la base para la preparación y revisión de los mapas de zonificación”. Así también dispone que todo proyecto u obra que vaya a ser realizada por cualquier persona o entidad deberá estar de acuerdo con las recomendaciones de dichos planes. Incluso, el Plan de Usos de Corozal dispone que los mapas de zoni-ficación constituirán el instrumento operacional que, “en-marcado siempre dentro del Plan de Usos de Terrenos”, será revisado periódicamente para que sirva de guía al de-sarrollo del municipio.
En síntesis, y a la luz de todo cuanto antecede, conclui-mos que ni del expediente ni de los documentos que obran en éste surgen circunstancias capaces de justificar o avalar el cambio de zonificación concedido por la Junta. Tampoco existe un estudio de campo realizado por la Junta que pu-diera controvertir las alegaciones esbozadas por los vecinos opositores. Por lo tanto, ello nos obliga a resolver que la actuación de la Junta en la situación que nos ocupa fue arbitraria y caprichosa, y constituyó un abuso de discre-ción en el descargo de sus deberes.
A tenor con todo lo expresado, se expide el auto solici-tado y, en consecuencia, se revoca la autorización de cambio de zonificación concedida por la Junta en este caso.
Lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Corrada Del Río disintió con una opinión escrita. Los Jueces Asociados *200Señora Naveira de Rodón y Señor Fuster Berlingeri no intervinieron.
(.Fdo.) Francisco R. Agrait Liado Secretario General
— O —

(1) Dichos solares están localizados en la Calle 5, Núm. F-12 y F-13 de la Urb. María del Carmen en Corozal.


(2) El 28 de mayo de 1993, el Tribunal Superior, Sala de Bayamón, dictó senten-cia en el Caso civil Núm. 93-0102, que estaban ordenó la demolición de ciertas estructuras construidas en los solares F-12 y F-13 y que dedicadas al uso comercial sin permiso previo autorizado por la Administración de Reglamentos y Permisos.


(3) En esta nueva petición se añadió el solar F-ll.


(4) Los recurridos alegaron que el foro a quo carecía de jurisdicción para evaluar el recurso de revisión presentado, ya que a su entender no se había cumplido con el requisito jurisdiccional de notificar a todas las partes que endosaron la rezonificación solicitada. Dicho señalamiento carece de méritos, ya que estas personas no fueron "parte” en el procedimiento administrativo. Ninguna de las personas endosantes reclamaron derecho o remedio alguno; tampoco fueron designados como parte en el procedimiento llevado a cabo. Véase la Sec. 1.3 de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2102.
Por otro lado, el Art. 32 de la Ley Orgánica de la Junta de Planificación de Puerto Rico, Ley Núm. 74 de 24 de junio de 1995, según enmendada, 23 L.P.R.A. see. 63(d), expresamente dispone que una determinación de la Junta de Planificación (en adelante Junta) para enmendar un mapa de zonificación podrá impugnarse me-diante la presentación de un recurso de revisión ante el Tribunal Superior dentro de los treinta (30) días siguientes a la fecha cuando se publique la enmienda al mapa de zonificación. De los autos del caso ante nos no surge la fecha cuando se publicó la enmienda al mapa de zonificación; no obstante, el recurso de revisión fue presentado ante el Tribunal Superior a los seis (6) días de haberse comunicado la determinación de la Junta. En vista de ello, el Tribunal Superior tenía jurisdicción para evaluar el recurso de revisión presentado.


(5) Solicitada oportunamente la reconsideración de dicha sentencia, el foro a quo la declaró “no ha lugar”.


(6) Véase López v. Junta Planificación, 80 D.P.R. 646 (1958).


(7) El Plan de Usos de Terrenos del Municipio de Corozal fue adoptado por la Junta de Planificación el 27 de enero de 1983 y aprobado por el Gobernador de Puerto Rico el 19 de mayo de 1987. (Resolución P.U.T. C-40.)


(8) Adviértase que según se desprende del informe preparado por el técnico que estudió la primera solicitud de rezonificación, el estacionamiento existente en los referidos solares era “en la calle”. Del informe preparado en la evaluación de la segunda solicitud no se desprende que ello hubiese cambiado; ni tan siquiera se hizo referencia a si éstos existían o no.
Advertimos, además, que el Reglamento de Zonificación dispone que tanto en los distintos clasificados como comercial-liviano (C-L) como en los distintos clasifica-dos comercial-local (C-l) se proveerán áreas de estacionamiento. Secs. 21.12 y 20.14 del Reglamento de Zonificación de Puerto Rico (Reglamento de Planificación Núm. 4), Junta de Planificación, 16 de septiembre de 1992.


(2) La peticionaria señala los errores siguientes:
“PRIMERO: Actuó ilegalmente la Junta de Planificación cuando autorizó un cambio de zonificación en violación al Plan de Usos de Terrenos vigente para el Municipio- de Corozal y en violación al Plano de Inscripción Final para el desarrollo residencial conocido como Urbanización María del Carmen.
“SEGUNDO: Erró en derecho la Junta de Planificación al aprobar rezonificación comercial de tres (3) solares sin la existencia de cambios sustanciales en el sector.” Petición de certiorari, pág. 6.